Citation Nr: 1427875	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cardiac disorder, and if so, whether service connection should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for allergic rhinitis, and if so, whether service connection should be granted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for maxillary sinusitis, to include as due to an undiagnosed illness, and if so, whether service connection should be granted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served in the National Guard between 1984 and 2005, with the most recent period of active duty being from January 2004 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a travel Board hearing at the St. Louis RO in November 2009.  A transcript of those proceedings is of record.  When the Board Member who conducted that hearing retired, the Veteran was offered an opportunity to appear before another Member of the Board.  He did not respond to that opportunity and it is presumed he does not desire another hearing.   

In January 2010 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

As discussed in further detail below, the Board is reopening the claims for service connection because new and material evidence has been received; however, as further development is needed prior to adjudication, the issues have been characterized as shown on the title page and the merits of those issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for a cardiac disorder, allergic rhinitis and maxillary sinusitis was denied in an October 2006 rating decision.  The Veteran did not perfect an appeal and no new and material evidence was received within the appeal period.

2.  Evidence received since the October 2006 rating decision including hearing testimony from the Veteran concerning his claims for service connection for a cardiac disorder, allergic rhinitis and maxillary sinusitis, is not duplicative or cumulative of evidence previously received, and raises a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1.  The unappealed October 2006 rating decision that denied the Veteran's claims for service connection for a cardiac disorder, allergic rhinitis and maxillary sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for a cardiac disorder, allergic rhinitis and maxillary sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

Although no such notice was sent, the Board finds this to be harmless error as VA in this decision is granting the Veteran's request to reopen his claims based on the submission of new and material evidence and is remanding the issues for further development.  Thus, the Veteran is not prejudiced by the lack of VA notice. 

The Veteran's initial claims for entitlement to service connection for a cardiac disorder, allergic rhinitis and maxillary sinusitis were denied in an October 2006 rating decision.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran submitted new evidence in September 2007 which was duplicative of evidence already in the Veteran's claims file.  The Veteran did not file a substantive appeal to the October 2006 rating decision and no other additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The record indicates that RO initially denied service connection for a cardiac condition based on the lack of a current diagnosis and a lack of an in-service diagnosis.  However, the Veteran has since testified that he was diagnosed with cardiac muscle strain during service and hospital discharge records from March 1994 show a diagnosis of angina pectoris.  This tends to show the Veteran had a diagnosed condition, possibly while on active duty.  

The October 2006 rating decision denied service connection for allergic rhinitis and sinusitis based on a lack of an in-service occurrence and a lack of nexus between his current diagnosis and service.  The Veteran has since proffered testimony that he was diagnosed and treated for allergies while in service.  He also has testified regarding the onset, severity and continuity of his sinus and allergy problems during and since service.  These statements are material to the issues of in-service occurrence and nexus. 

As this evidence was not previously before agency decisionmakers, supports unestablished facts necessary to substantiate the Veteran's claim and is neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the service connection claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen the claim of entitlement service connection for a cardiac disorder. 

New and material evidence has been received to reopen the claim of entitlement to service connection for allergic rhinitis.  

New and material evidence has been received to reopen the claim of entitlement to service connection for maxillary sinusitis, to include as due to an undiagnosed illness.





REMAND

Service records indicate that the Veteran entered the Puerto Rico National Guard in March 1984 and served there until he transferred to the Missouri National Guard in August 1999, where he remained until his retirement in 2005.  The nature of this service, needs clarification, and in this regard, the Board previously remanded this case in order to ascertain the Veteran's periods of active duty during service.  It appears that the Kansas National Guard was contacted in order to verify the Veteran's service.  However, as the Veteran never served in the Kansas National Guard the results of those efforts were predictably negative.  As such, further development is required in order to comply with the Board's January 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service cardiac, sinusitis and allergic rhinitis symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the Missouri National Guard and the Puerto Rico National Guard and request verification for the dates of each period of active duty, ACDUTRA and INACDUTRA.  Attempts to obtain verification should be clearly documented in the file, along with any negative responses.

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


